64052: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64052


Short Caption:HOUSTON, JR. VS. COXClassification:Original Proceeding - Civil - Proper Person Writ Petition


Lower Court Case(s):NONECase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerBrick P. Houston, Jr.
					In Proper Person
				


RespondentJames BacaCatherine Cortez Masto
							(Attorney General/Carson City)
						


RespondentJames Greg CoxCatherine Cortez Masto
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37624: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/19/2013Filing FeeFiling Fee due for Petition.


09/19/2013Petition/WritFiled Proper Person Petition for Writ of Mandamus.13-27942




09/19/2013MotionReceived Proper Person Motion to Proceed without Paying Fees and Cost.


09/19/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-27947




10/07/2013MotionReceived Proper Person Objection to Notice of Potential Dismissal for Failure to Pay Supreme Court Filing Fee.


10/23/2013Notice/IncomingReceived Proper Person Notice regarding payment of filing fee.


08/08/2014Order/ProceduralFiled Order Waiving Filing Fee. Motion is granted. No filing fee is due for this petition.14-26119




08/22/2014OtherReceived Returned Mail.  Order filed 8/8/14 addressed to Brick P. Houston, Jr.  Per USPS, "return to sender, unable to forward".  Per NDOC, Mr. Houston has been discharged.


11/14/2014Order/DispositionalFiled Order Denying Petition for Writ of Mandamus.  "We dismiss the petition as moot."  SNP14-JH/MD/MC14-37624